UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1473


In Re: DOUGLAS LEIGH FAUCONIER,

                    Petitioner.




                           On Petition for Writ of Mandamus.
                              (1:14-cv-01692-TSE-JFA)


Submitted: August 2, 2017                                    Decided: September 1, 2017


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Douglas Leigh Fauconier, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas Leigh Fauconier petitions for a writ of mandamus, alleging the district

court has unduly delayed acting on his civil action. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court has recently granted Fauconier’s application to proceed in forma pauperis

and ordered the Defendants to file a response to his complaint. Accordingly, because the

district court has recently acted in Fauconier’s case, we deny the mandamus petition as

moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                              2